DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 11-21 are currently pending. This office action is the first office action on the merits of the claims. 
Information Disclosure Statement
3.	Foreign reference JP H1154316 on the IDS filed on 04/19/2021 has not been considered as no english language translation of the document has been provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 11 the claim recites “the figures in wt.% being based on the total weight of the comonomers, and adding up in each case to 100 wt%” which renders the claim indefinite as it is not clear if “the comonomers” indicates are just the three indicated monomer units or all comonomers in 
Claims 12-21 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 11 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (Jordan, Edmund F., et al “Terpolymers. II. Mechanical properties and Transition temperatures of terpolymers of vinyl stearate, vinyl acetate and vinyl chloride” 1973, Journal of Applied Polymer Science Vol 17 pg 1545-1568).
Concerning claim 11 Jordan teaches a copolymer having a molar ratio of 0.75 vinyl chloride; 0.2 vinyl acetate: 0.05 vinyl stearate (pg 1550 Table I experiment 23 and pg 1551 Table I). Vinyl stearate is a long chain vinyl ester of an unbranched alkyl carboxylic acid having 18 carbon atoms. This polymer is indicated to have a weight fraction of 0.411 of vinyl acetate and vinyl stearate together, and a weight fraction of vinyl stearate of 0.195 (pg 1550 Table I experiment 23 and pg 1551 Table I). Given that only 
Concerning claims 17-18 Jordan further teaches that the polymer is made by dispersion polymerization using azobiisobutyronitrile as a polymerization initiator in the presence of a poly(vinyl alcohol) solution made with distilled water ( pg 1547 paragraph 3). This polymerization process would be a radically initiated polymerization in an aqueous medium as azobiisobutyronitile is a well known radical polymerization initiator and the presence of the poly(vinyl alcohol) solution made with distilled water would indicate the presence of an aqueous medium. As such Jordan teaches the claimed processes. 
Concerning claims 19-21 Jordan teaches the claimed polymer as is indicated above having the claimed amounts of each monomer. 
Jordan does not specifically teach that the copolymer is a binder for paints and printing inks or for coating materials for specific components or a coating material for producing a heat-sealable and RF-weldable film. 
However Jordan does teach the claimed polymer which is the only component for each of the claimed binders and coating materials. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
6.	Claim 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck (US 5,608,011).
Concerning claim 11-13 Eck teaches a polymer composition which indicates that it can include a polymer having 15-70% by weight of vinyl acetate, 25 to 80 % of vinyl chloride, and 4 to 40 % of vinyl laurate (column 4 lines 1-5). These are overlapping ranges with the claimed ranges of the amount of each of the monomer units. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the monomers because Eck teaches that a polymer having overlapping ranges with the claimed ranges of the monomers can be used. 
Concerning claims 14-16 Eck further teaches that in addition to the monomers indicated above the polymer includes an additional monomer b which is preferably from 0.5 to 3.0 %  by weight of a crosslinkable monomer unit that an preferably be N-metholacrylamide, N-methylolmethacrylamide, N-Isobutoxy-methyl)acrylamide or N(-n-butyoxymethyl)acrylamide (column 2 lines 20-40 and column 3 lines 35-40 and column 4 lines 30-35). Each of these indicated crosslinkable comonomers is an acrylamide monomer and as such would be a ethylenically unsaturated carboxamide. As such Eck teaches structure of the claimed comonomer and the specific amount of the comonomer and as such teaches the claimed limitations. 
Concerning claims 17 Eck further teaches that the polymerization can be cared out by an emulsion polymerization process which includes water soluble agent which form free radicals (column 4 lines 45-60), which would result in a radically indicated polymerization of the indicated monomers. As such Eck teaches the claimed process. 
Concerning claim 18 Eck indicates that multiple components in the emulsion polymerization are required to be water soluble (column 4 lines 45-60) that the polymerization has a PH value (column 5 liens 35-45) and that the polymerization is of an aqueous dispersion having 20 to 60% solids by weight (column 5 lines 45-47). This indicates that the polymerization method of Eck includes an aqueous medium and as such Eck teaches the claimed process. 
Concerning claims 19-21 Eck renders obvious the claimed polymer as is indicated above having the claimed amounts of each monomer. 
Eck teaches that the polymer composition can be used as binders in fields of use where resistance of water and solvents is also desired and can be used as a coating composition (column 6 lines 50-60). . 
Eck does not specifically teach the claimed uses of the binders or coating material. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II.
As such since the polymer of Eck has the claimed monomer units and is taught to be capable of acting as a binder or a coating material it would be capable of being used for the indicated uses of the binder and coating material for the indicated film.  As such Eck teaches the claimed binder and coating material. 
Claim 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumano (JP 2001-049224 A; All citations refer to the English language machine translation which is provided).
Concerning claim 11 Kumano teaches a composition which includes a polymer which includes 5 wt% of ethylene, 5 to 84.5 wt% of vinyl acetate, 10 to  80% by weight of vinyl chloride and 0.5 to 6 wt%  of a ethylenically unsaturated carboxylic acid (paragraph 0006). The copolymer is indicated to be capable of including additional monomers such as vinyl esters such as vinyl propionate, vinyl butyrate, vinyl pivalate, vinyl laurate, vinyl isononanoate and vinyl versatate in an amount of up to 30% by weight (paragraph 0010).  These exemplary vinyl esters have the same number of carbon atoms and structure as is indicated by the claimed long chain vinyl esters. The  values of each of the monomers provide overlapping ranges with each of the claimed ranges of the monomers. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed long chain vinyl esters and all of the monomers in the claimed amount of the monomers because Kumano teaches that the copolymer can include long chain vinyl ester monomers and further teaches overlapping ranges with the claimed ranges of the monomers. 
Concerning claim 12-13 Kumano as is indicated above teaches that vinyl laurate can be used as the vinyl ester which is present in the copolymer in an amount of up to 30% by weight (paragraph 0010). As is indicated in the discussion of claim 11 above the monomers are taught to be present in ranges which are overlapping ranges with the claimed monomers. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed vinyl laurate monomer because Kumano teaches that vinyl laurate is an exemplary monomer in the copolymer and it would be obvious to use the claimed amounts of the monomers because Kumano teaches that the monomers are taught to be present in an overlapping range with the claimed range of the monomer.
Concerning claim 14-16 Kumano teaches that the copolymer includes from 0.5 to 6 wt% of an ethylenically unsaturated carboxylic acid monomer (paragraph 0006) which are exemplarily indicated to be acrylic acid, methacrylic acid, crotonic acid, itaconic acid, the half ester of itaconic acid, maleic acid, and the half ester of maleic acid (paragraph 0009) all of which are mono or dicarboxylic acid monomers. 
It would have been obvious to one of ordinary skill in the art at the time of filling use the claimed monomer in the claimed amount because Kumano teaches that a carboxylic acid monomer is require in an amount which is within the claimed ranges and all of the examples of the carboxylic acid monomer are ethylenically unsaturated mono or dicarboxylic acid monomers. 
Concerning claims 17-18 Kumano teaches that the polymerization method of making the polymer includes an emulsion polymerization method which includes a water emulsion of the monomers, indicating the presence of an aqueous medium, and particularly indicates an example of using a redox reaction with a reducing agent and an oxidizing agent (paragraph 0013). Redox agents used to initiate polymerization are a well known type of radical polymerization initiator and as such this polymerization method would corresponds to the claimed radically initiated polymerization which occurs in an aqueous medium. 
Concerning claims 19-21 Kumano renders obvious the claimed polymer as is indicated above having the claimed amounts of each monomer. 
Kumano further teaches that the polymer can be used in an adhesive which can adhere to woo, plastic s and other substrates (paragraph 0023) additionally the polymer is indicated to be capable of forming films (paragraph 0021) which in combination with the indication of adhesive properties indicates that the copolymer would be capable of forming coatings

If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II.
As such since the polymer of Kumano has the claimed monomer units and is taught to be capable of acting as an adhesive or a coating material it would be capable of being used for the indicated uses of the binder and coating material for the indicated film.  As such Kumano teaches the claimed binder and coating material. 
Conclusion
8.	 Claims 11-21 are rejected. No Claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763